Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2020 and 21 January 2021 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karita et al (US 2017/0197417).
Karita et al disclose the following claimed features:

Regarding claim 2, comprising a heating unit which heats the ink, wherein, the control unit causes the heating unit to heat the ink when the print mode is performed (Figures 2-4 and 28B, paragraphs [0054], [0057], [0061], [0064], [0122] and [0124]).
Regarding claim 3, wherein the control unit (230) selectively performs a heating stop mode of causing the ink feeding unit to perform the low-speed circulation while causing the heating unit to heat the ink and a non-heating stop mode of causing the ink feeding unit to perform the low-speed circulation without causing the heating unit to heat the ink when the print mode is stopped (Figures 2-4 and 28B, paragraphs [0054], [0057], [0061], [0064], [0122] and [0124]).
Regarding claim 4, further comprising a first operating unit which receives an end instruction by a user, wherein, the control unit (230) performs the heating stop mode 
Regarding claim 5, further comprising a cap which performs capping to cover the nozzle of the discharge head, wherein, the control unit (230) does not cause the cap to perform the capping when the print mode is performed and causes the cap to perform the capping when the non-heating stop mode is performed (Figures 27 and 28A-28C, paragraphs [0124] and [0132]).
Regarding claim 6, further comprising a second operating unit which receives a capping instruction instructing the execution of the capping when the heating stop mode is performed, wherein, the control unit causes the cap to perform the capping when the heating stop mode is performed if the second operating unit receives the capping instruction and does not cause the cap to perform the capping when the heating stop mode is performed if the second operating unit does not receive the capping instruction (Figures 27 and 28A-28C, paragraphs [0124] and [0132]).
Regarding claim 7, further comprising a third operating unit that receives a start instruction by a user, wherein, the control unit (230) performs a start-up mode of causing the ink feeding unit to perform the normal circulation and causing heating unit to heat the ink with causing the cap to perform the capping during a period until the start of the print mode associated with the start instruction if the third operating unit receives the start instruction (paragraph [0138]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AN H DO/Primary Examiner, Art Unit 2853